Name: Commission Regulation (EEC) No 4003/87 of 23 December 1987 amending Regulation (EEC) No 569/76 laying down special measures for linseed
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 No L 377 / 46 Official Journal of the European Communities 31 . 12 . 87 COMMISSION REGULATION (EEC) No 4003 / 87 of 23 December 1987 amending Regulation (EEC ) No 569 / 76 laying down special measures for linseed THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC ) No 2658 / 87 of 23 July 1 987 on the tariff and statistical nomenclature and on the Common Customs Tariff ( x ), as amended by Regulation (EEC ) No 3985 / 87 ( 2 ), and in particular Article 15 thereof, Whereas Council Regulation (EEC ) No 2658 / 87 establishes , with effect from 1 January 1988 , a combined goods nomenclature based on the Harmonized System which will meet the requirements both of the Common Customs Tariff and the nomenclature of goods for the external trade statistics of the Community ; Whereas , as a consequence , it is necessary to express the descriptions of goods and tariff heading numbers which appear in Council Regulation (EEC ) No 569 / 76 ( 3 ), as last amended by Regulation (EEC ) No 1071 / 77 ( 4 ), according to the terms of the combined nomenclature ; whereas these adaptations do not call for any amendment of substance , HAS ADOPTED THIS REGULATION : Article 1 Article 1 ( 1 ) of Regulation (EEC ) No 569 / 76 is replaced by the following : '1 . Each year before 1 August a guide price for linseed of subheading 1204 00 90 of the combined nomenclature shall be fixed for the Community for the marketing year beginning in the following calendar year , in accordance with the procedure laid down in Article 43 ( 2 ) of the Treaty . This price shall be fixed at a level which is fair to producers , account being taken of the supply requirements of the Community .' Article 2 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 December 1987 . For the Commission Frans ANDRIESSEN Vice-President 0 ) OJ No L 256 , 7 . 9 . 1987 , p. 1 . ( 2 ) OJ No L 376 , 31 . 12 . 1987 , p. 1 . ( 3 ) OJ No L 67 , 15 . 3 . 1976 , p. 29 . ( 4 ) OJ No L 129 , 25 . 5 . 1977 , p. 7 .